Title: From James Madison to Littleton Dennis Teackle, 30 June 1824
From: Madison, James
To: Teackle, Littleton Dennis


        
          Dear Sir
          Montpellier June 30th. 1824
        
        I have recd. yours of the 8th. inclosing the plan of a Work under the title of “Political Economist.”
        The Science of political Economy has recd. much elucidation from Modern discussion. But it is so important to the prosperity of States, that it merits every further light that can be thrown on it. The application of its true principles to our Country, which is not in some respects similar to the Old ones of Europe, is well worthy the attention of an enlightened Society, such as that referred to in Baltimore. And it is an encouragement to their efforts, that if we are behind the Old World in some respects, we are less fettered by inveterate habits & prejudices, and consequently more docile to instruction & improvement. That these may be promoted by the lucubrations & labours of the Society, is my sincere wish. Were I more competent, under any circumstances to aid it by mine, the pledge would now be forbidden by the wear & tear of life of which I am becoming sensible. Perhaps I ought in candour to add that although I am not unfriendly to public interpositions with private pursuits in certain cases forming clear exceptions to the general rule of “free industry” I am so much attached to the general rule, that it is quite possible, my views with respect to the exceptions would too little harmonize with those of the Society for a beneficial co-operation. Be pleased to accept my friendly respects
        
          James Madison
        
      